Citation Nr: 0509010	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for depression.

2.  Entitlement to an increased rating for residuals of a 
right knee instability with chondromalacia and crepitus 
(right knee disability), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
January 1985 and from June 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
depression and assigned an initial 10 percent evaluation, 
effective February 1, 2002.  In that same rating action, the 
RO also denied his claim of entitlement to an increased 
rating for his right knee disability.  The veteran perfected 
a timely appeal of these determinations to the Board.

In a September 2004 letter, the RO notified the veteran of 
the time and date of his October 2004 videoconference hearing 
before the Board; however, the veteran failed to report.  In 
November 2004, the veteran filed a motion for another Board 
hearing, which was denied by the Board in January.  Under the 
circumstances, there is no outstanding request for a Board 
hearing.

The veteran's claim of entitlement to an increased rating for 
his right knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 8, 2003, the evidence shows that the 
veteran's depression was productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss

2.  Prior to April 8, 2003, the preponderance of the evidence 
indicates that the veteran's depression was not productive of 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.  Since April 8, 2003, the veteran's depression has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, with 
periods of unprovoked irritability and periods of violence; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting; and an inability to establish and maintain 
effective relationships.

4.  The preponderance of the evidence is against a finding 
that, since April 8, 2003, the veteran's depression was 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting himself or others; an intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 30 percent for depression, prior to April 8, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9434 (2004).

2.  The criteria for the assignment of an initial 70 percent 
evaluation for depression, effective April 8, 2003, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's challenge of 
the initial 10 percent rating assigned for his depression, 
and that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs).  
These documents, as well as the RO's April 2002 letter, 
provided notice of the law and regulations, as well as the 
reasons and bases for the determinations made regarding his 
claim.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  
By way of these documents, the veteran was also informed of 
the cumulative evidence that had already been provided to VA, 
or obtained by VA on his behalf.  Further, VA specifically 
requested that the veteran provide it with any additional 
sources of evidence and/or argument in support of his claim.  
For these reasons, the notices contained in these 
communications substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded a formal VA 
psychiatric examination in May 2003 to assess that nature, 
extent, severity and manifestations of his service-connected 
psychiatric disability.  VA has also associated with the 
claims folder voluminous records of the veteran's outpatient 
and inpatient post-service treatment for this condition, 
dated from February 2001 to October 2003; this includes an 
April 2001 VA outpatient evaluation.  In light of the 
foregoing, there is no pertinent identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  Thus 
the Board will thus proceed with the consideration of this 
case.  

Under the circumstances, and particularly in light of the 
Board's favorable action below in finding that the veteran's 
depression warrants a 30 percent evaluation, effective 
February 1, 2002, the effective date of service connection, 
and in agreeing with the veteran's representative and 
determining that his depression warrants a 70 percent 
evaluation, effective April 8, 2003, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development, and that 
there is no reasonable possibility that additional assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background and Analysis

The veteran, citing the findings of the May 2003 VA 
examination report, as well as those contained in VA 
outpatient treatment records, asserts that his depression is 
far more disabling than reflected by the current 10 percent 
evaluation.  In fact, highlighting the Global Assessment of 
Functioning (GAF) score assigned by May 2003 VA examiner, the 
veteran maintains that his condition warrants at least a 50 
percent, if not a 70 percent, initial evaluation.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.  

The veteran's depression is currently rated as 10 percent 
disabling under Diagnostic Code 9434.  Under this code, a 10 
percent evaluation for depression is appropriate when the 
condition is manifested by occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
warranted when the condition is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is appropriate when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

VA outpatient treatment records, dated from February 2001 to 
April 2003, show that the veteran was seen on numerous 
occasions for various psychiatric complaints, and 
particularly, for depression and feelings of hopelessness.  
Examiners estimated that his GAF score was between 61 and 65.

Included as part of these outpatient treatment records is an 
April 2001 VA outpatient evaluation.  Consistent with the 
above, the veteran complained of recurrent depression.  He 
also reported having chronic sleep problems involving both 
lack of sleep and of too much sleep.  In addition, the 
veteran acknowledged having problems with impulse control.  

The mental status examination revealed that he was casually 
groomed and cooperative.  He did not have delusions or 
hallucinations, and denied having homicidal or suicidal 
ideation.  The examiner diagnosed him as having an adjustment 
disorder with depressed mood and estimated that his GAF score 
was 65.

An April 8, 2003, entry reflects that the veteran reported 
having suicidal ideation and was under considerable stress 
due to upcoming legal charges.  The examiner noted that the 
veteran was depressed and irritable and had impulse control 
problems.  A mental status examination revealed that he was 
poorly groomed and had an odor.  The psychologist indicated 
that the veteran was depressed and had cognitive problems 
with some suicidal but not homicidal ideation.  She diagnosed 
him as having depression, not otherwise specified and 
estimated that his GAF score was 61.

In addition, in a statement received by VA on April 15, 2003, 
the veteran's spouse reported that he had become increasing 
depressed and withdrawn, with periods of anxiety.  She stated 
that he increasing had suicidal ideation and appeared to be 
"in a fog."  His spouse indicated that his appearance had 
worsened and that he had poor personal hygiene and had 
difficulty understanding instructions.

In May 2003, the veteran was afforded a formal VA psychiatric 
examination.  At the outset of his report, the psychologist 
discussed his review of the veteran's psychiatric history, 
and noted that the veteran had been sexually abused as a 
child.  He also observed that the veteran was married.  The 
examiner reported that the veteran had been employed as a 
special education teacher for five years, but that he had not 
worked since being under investigation for a charge of sexual 
assault.  

The mental status examination revealed that the veteran's 
insight was adequate but that his affect was flat.  The 
psychologist reported that his response latencies were long.  
The veteran's speech was fluent and he was logical and goal 
directed.  The examiner indicated, however, that the veteran 
complained of severe dysphoria, crying two to three times per 
day, and feeling like crying seven to eight times per day.  
Some nights the veteran slept for five to six hours, but he 
also suffered from hypersomnia and variable appetite.  The 
psychologist stated that the veteran had concentration and 
memory problems, and that he experienced anergia, anhedonia 
and social withdrawal.  The veteran also exhibited feelings 
of helplessness and hopelessness and loss of libido.  He also 
had suicidal ideation, with a plan, although he stated that 
he did not want to harm himself.  The veteran had periods of 
restlessness and agitation, with shortness of breath, hot 
flashes, and an increased heart rate.  The examiner stated 
that there was no evidence that the veteran had a thought 
disorder and the veteran denied having delusions or 
hallucinations.

The veteran reported that he was able to perform household 
chores, but indicated that his spouse needed to write him a 
detailed list for him to follow.  He stated that he was also 
handling the finances, but that he let some of their bills go 
unpaid.  The veteran also noted that his children were 
worried about him due to the legal charges.  The psychologist 
diagnosed the veteran as having major depressive disorder and 
estimated that his GAF score was 46.  Subsequent to offering 
this assessment, he stated that the veteran's psychiatric 
disability had worsened since 2001, due in large part to his 
legal problems.  In addition, he characterized the veteran's 
condition as moderate to severely disabling.

An October 2003 hospitalization report from Gilliam 
Psychiatric Hospital of the South Carolina Department of 
Corrections (Gilliam) reflects that the veteran was 
hospitalized from September 3 to October 14, 2003.  According 
to the report, the veteran was serving a prison term for 
assault and battery and that he was not scheduled to be 
released until May 2008.  The hospitalization was at the 
veteran's request; he reported that he was suicidal and 
depressed.

The examiner reported that the veteran had a flattened affect 
and appeared confused.  The psychologist characterized his 
memory as poor and stated that he was tearful and suicidal.  
He did not exhibit hallucinations and was prescribed Prozac 
for his depression.  During the hospitalization, he continued 
to exhibit lethargia, hypersomnia and feelings of 
hopelessness.

Because of the veteran's lack or response to Prozac, his 
medication regimen was changed and he was prescribed Effexor; 
his condition subsequently improved.  The veteran, however, 
experienced mood swings as the medication "wore off" in the 
afternoon.  Although he was compliant with his medications 
and had his thought process was logical; he continued to 
suffer from depression, especially in the afternoon, and his 
affect was constricted.  The pertinent diagnosis was 
moderate, recurrent major depressive disorder.  Subsequent to 
offering this assessment, the examiner indicated that the 
veteran expressed a willingness to participate in psychiatric 
counseling during his incarceration.

In statements filed at the RO in September and December 2003, 
as well as in May 2004, the veteran reported that he was 
incarcerated and was becoming increasing depressed.

Following a careful review of the evidence, the Board finds 
that, prior to April 8, 2003, the nature, extent and severity 
of the veteran's service-connected psychiatric disability 
most closely approximately the criteria for a 30 percent 
rating under Diagnostic Code 9434.  In reaching this 
conclusion, the Board observes the VA outpatient treatment 
records, dated prior April 8, 2003, reflect that he suffered 
from recurrent depression and sleep problems, as well as 
impaired impulse control, which is consistent with the 
criteria required for a 30 percent evaluation, i.e., 
occupational and social impairment with an occasional 
decrease in work efficiency with periods and intermittent 
periods of inability to perform occupational tasks, although 
being able to generally function satisfactorily, with routine 
behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  

The preponderance of the evidence during this period, 
however, shows that the disability was not productive of 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As such, entitlement to an initial 50 percent 
evaluation, prior to April 8, 2003, is not warranted.

In this regard, the Board points out that in asserting that 
the veteran's depression warrants a 70 percent rating, his 
representative cited the May 2003 VA examination report, 
which is subsequent to April 8, 2003.

By contrast, the Board finds that, effective April 8, 2003, 
the evidence shows that the veteran's service-connected 
depression worsened, and that his psychiatric disability most 
closely approximates the criteria for an initial 70 percent 
rating.  In reaching this determination, the Board notes that 
an April 8, 2003, VA outpatient treatment entry indicates 
that veteran was depressed and irritable and had impulse 
control problems, and that a mental status examination 
revealed that, unlike prior to that time, he was poorly 
groomed and had an odor.  In addition, the psychologist 
indicated that he was depressed and had cognitive problems, 
with some suicidal ideation.  It is also consistent with the 
findings reported in the veteran's spouse's April 15, 2003, 
statement.

In addition, the May 2003 VA psychiatric examination reports 
reflects that the psychologist opined that the veteran's 
depression had worsened, and the examination disclosed that 
his affect was flat and that his response latencies were 
long.  The examiner further reported that the veteran 
complained of severe dysphoria, crying two to three times per 
day, and that he felt like crying seven to eight times per 
day.  The psychologist also stated that the veteran had 
concentration and memory problems, and that he experienced 
anergia, anhedonia and social withdrawal, as well as feelings 
of helplessness and hopelessness and loss of libido.  
Further, the veteran had suicidal ideation, with a plan, and 
the psychologist estimated that his GAF score was 46, which 
according to Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), is consistent with a person having 
serious impairment in social and occupational functioning, 
such as having few friends or demonstrating an inability to 
keep a job.  

An initial 70 percent rating during this period is also 
consistent with the findings and conclusions contained in the 
October 2003 hospitalization report from Gilliam, which 
reflects that he was suicidal and depressed, and states that 
the veteran presented suicidal and depressed and was 
described as having a flattened affect and appearing 
confused.  The psychologist characterized his memory as poor 
and stated that he was tearful and suicidal.  Moreover, 
during the hospitalization, the veteran continued to exhibit 
lethargia, hypersomnia and feelings of hopelessness.

The Board finds, however, that the veteran's depression does 
not warrant an evaluation in excess of 70 percent because his 
symptoms have not caused total social and occupational 
impairment, and indeed, the veteran does not contend 
otherwise.  The evidence shows the veteran is incarcerated 
and that he has a relationship with his spouse and children.  
In addition, the evidence affirmatively indicates that the 
condition is not productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
that he is in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
the preponderance of the evidence is against a finding that 
the condition warrants a total schedular evaluation.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
psychiatric disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 30 percent, prior to April 8, 2003, or 
more than 70 percent, since that time, on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  There is no 
indication that at any time since the effective date of 
service connection that the disability resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, during this period, 
the condition was not shown to warrant frequent periods of 
hospitalization, or to otherwise have rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for 
depression, effective February 1, 2002, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for 
depression, effective April 8, 2003, is granted.


REMAND

Also before the Board is the veteran's claim of entitlement 
to an increased rating for his right knee disability.  In the 
April 2002 "VCAA" letter, the RO advised the veteran as to 
the elements of a claim of service connection, rather than 
one for an increased rating.  Because service connection was 
in effect for right knee disability prior to the veteran's 
assertion of this claim for a higher rating for this 
condition, this letter is not adequate.  VAOPGCPREC 8-2003, 
69 Fed. Reg. 25,180 (2004).  

The Board notes that the VCAA and its implementing 
regulations contain notification provisions, and require, as 
part of the notice, that VA specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence he is to be provide, and which part, if any, VA will 
attempt to obtain on behalf of his behalf.  As such, a VCAA 
letter must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to that effect.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  

In this case, to date, neither the veteran nor his 
representative has been issued any explanation of the VCAA 
and the effect it has on any of this claim in appellate 
status.  As such, the Board has no discretion but to remand 
this case to the RO so that it can inform the veteran and his 
representative of the VCAA and its notification provisions.  

On remand, the RO must send the veteran a letter advising him 
of which portion of the evidence he is to provide, which 
part, if any, the RO will attempt to obtain on his behalf, 
and a request that he provide any evidence in his possession 
that pertains to this claim.  In this regard, the Board notes 
that as part of that notice, the RO should advise the veteran 
of VAOPGCPREC 9-4004 (2004), 69 Fed. Reg. 59,990 (2004).

In ordering this development, the Board is cognizant that, at 
last report, the veteran was incarcerated at the Kershaw 
Correctional Institution in Kershaw, South Carolina.  It is 
unclear when he will be released; in a statement filed at the 
RO in May 2004, he reported that he was eligible for parole 
in December 2004.  As such, if the RO concludes that further 
development, including a VA examination, is necessary to 
adjudicate this claim, accommodations should be made to 
afford him one.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate his 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  After completion of the foregoing, 
and after performing any other 
development deemed warranted, including a 
VA examination, if appropriate, the RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority  keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000).  If the benefit 
sought on appeal remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


